Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered April 26, 1990, convicting defendant, after a jury trial, of robbery in the first degree and sentencing him to a term of from 4 to 12 years, unanimously affirmed.
Defendant waived any statutory speedy trial claim that he might have had pursuant to CPL 30.30 when he failed to make a speedy trial motion until after the jury had returned its verdict (CPL 210.20 [2]; People v Lawrence, 64 NY2d 200). Despite directives from two courts to serve a written speedy trial motion before trial, and counsel’s awareness of the consequences of failing to timely file, no such application was made. Nevertheless, defendant’s claim was considered and no *368dismissal pursuant to CPL 210.20 was found to be warranted. We agree with that conclusion.
Contrary to defendant’s contention, the court’s interested witness charge was proper because it advised the jury to assess the complainant’s testimony in light of any benefit he stood to gain from testifying (see, People v Pizarro, 190 AD2d 634, 635, lv denied 81 NY2d 1018; People v Martin, 168 AD2d 221, 222, lv denied 77 NY2d 997). Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.